Exhibit 24(b)(8.61) Amendment No. 3 to Amended and Restated Administrative Services Agreement Franklin Templeton Services, LLC ING Life Insurance and Annuity Company ING USA Annuity and Life Insurance Company ReliaStar Life Insurance Company ReliaStar Life Insurance Company of New York THIS AMENDMENT , is made by and among Franklin Templeton Services, LLC (the “Fund Administrator”), and ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York (each of which is referred to as the “Company”). WHEREAS, the Company and the Fund Administrator have entered into an Amended and Restated Administrative Services Agreement, dated as of October 3, 2005, as may be amended from time to time (the “Agreement”), concerning certain administrative services with respect to each series (“Fund” or “Funds”) of Franklin Templeton Variable Insurance Products Trust (the “Trust”), which Funds are investment options in certain variable life insurance and variable annuity contracts issued by the Company; and WHEREAS, the Company and the Fund Administrator wish to amend the Agreement for the purpose of adding certain new Funds covered by the Agreement. NOW, THEREFORE, in consideration of past and prospective business relations, the Fund Administrator and the Company hereby amend the Agreement as follows: 1. Schedule B of the Agreement is hereby deleted in its entirety and replaced with the Schedule B attached hereto. 2. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. ING Amd #3 to Restated ASA 2013-07-31.docx This Amendment is executed as of July 31, 2013. F RANKLIN T EMPLETON S
